          Case 1:20-cv-00196-CRH Document 6 Filed 11/16/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

John Clark Bridges,                           )
                                              )      ORDER OF DISMISSAL
               Petitioner,                    )
                                              )
       vs.                                    )
                                              )
Director of Corrections,                      )
                                              )      Case No. 1:20-cv-196
               Respondent.                    )


       The petitioner, John Clark Bridge (“Bridges”) is an inmate at the ADX Federal Penitentiary

in Florence, Colorado. He initiated the above-captioned action on October 26, 2020, with submission

of an application to proceed in forma pauperis and application for a writ of habeas corpus. On

November 16, 2020, he filed notice of his consent to the magistrate judge’s exercise of jurisdiction

and motion for voluntarily dismissal.

       The court GRANTS Bridges’ motion for voluntary dismissal (Doc. No. 5). Bridges

application to proceed in forma pauperis (Doc. No. 1) and petition for a writ of habeas corpus (Doc.

No. 2) are deemed MOOT.

       IT IS SO ORDERED.

       Dated this 16th day of November, 2020.

                                                     /s/ Clare R. Hochhalter
                                                     Clare R. Hochhalter, Magistrate Judge
                                                     United States District Court
